              Case 5:21-cv-00865 Document 1 Filed 09/13/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 DAMON M. LAKE,                                     §
         Plaintiffs,                                §
                                                    §
                                                    §
 v.                                                 §     CAUSE NO.          21-CV-865
                                                    §
                                                    §
 NRP INVESTMENTS, LLC.                              §
          Defendants.                               §


                                   NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1332, 1367, 1441 and 1446, Defendant NRP Investments, LLC

(“Defendant”) respectfully files this Notice of Removal, removing this civil action from the Bexar

County, Texas, 150th District Court to the United States District Court for the Western District of

Texas. In support of this Notice of Removal, Defendant states as follows:

                      BACKGROUND AND PROCEDURAL HISTORY

        1.     On July 27, 2021, Plaintiff Damon Lake (“Plaintiff”) filed a civil action against

Defendant in the Bexar County, Texas, 150th District Court, captioned “Damon M. Lake v. NRP

Investments, LLC,” and appearing on that court’s docket as Case No. 2021CI15053 (the “State

Court Action”).

        2.     Defendant, NRP Investments, LLC, received service of the Complaint and

Summons in the State Court Action on August 19, 2021. A true and correct copy of the Summons

and Complaint served upon Defendant is attached hereto as part of the State Court file which is

marked Exhibit 1.

        3.     Plaintiff’s Complaint sets forth four causes of action including Race Discrimination

and Sex Discrimination under Section 1981 and Title VII. [See Ex. 1, Complaint, ¶¶11-15].

                                                1

30079711v.1
              Case 5:21-cv-00865 Document 1 Filed 09/13/21 Page 2 of 5




              PROPRIETY OF REMOVAL: FEDERAL QUESTION JURISDICTION

        4.      This Court has original jurisdiction over Plaintiff’s federal Section 1981 and Title

VII claims in this civil action pursuant to 28 U.S.C. § 1331, and supplemental jurisdiction over

Plaintiff’s remaining state law claims.

        5.      Accordingly, Plaintiff’s Complaint is properly removable to this Court pursuant to

28 U.S.C. § 1441(a).

                  PROPRIETY OF REMOVAL: DIVERSITY JURISDICTION

        6.      Plaintiff is a resident of San Antonio, Texas, and a citizen of Texas. [See Ex. 1,

Complaint, ¶2].

        7.      Defendant is incorporated under the laws of the State of Ohio with its principal

place of business in Cleveland, Ohio.

        8.      Plaintiff is claiming, as damages, among other things, “compensatory and punitive

damages of $1,000,000.00” [See Ex. 1, Complaint, ¶18(f)]. This claim for damages exceeds

$75,000.00

        9.      This Court has original jurisdiction over the State Court Action pursuant to 28

U.S.C. § 1332 because Plaintiff is a citizen of Texas, Defendant is not a citizen of Texas, and the

amount in controversy exceeds $75,000.00.

        10.     Because this Court has original jurisdiction over the State Court Action pursuant to

28 U.S.C. § 1332, Defendant may remove the State court Action to this Court pursuant to 28 U.S.C.

§ 1441(b).




                                                 2

30079711v.1
              Case 5:21-cv-00865 Document 1 Filed 09/13/21 Page 3 of 5




                                               VENUE

        11.    Venue for this removed action is proper in the San Antonio Division of the United

States District Court for the Western District of Texas because the territorial jurisdiction of this

Court includes the Bexar County, Texas, 150th District Court in which Plaintiff filed his complaint.

        12.    Removal to this particular Court is therefore proper pursuant to 28 U.S.C. §

1446(a).

                      COMPLIANCE WITH REMOVAL PROCEDURES

        13.    Pursuant to 28 U.S.C. § 1446(a), all papers served on Defendant in the State Court

Action (Exhibit 1) are being filed herewith.

        14.    This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b) in that it is

filed within thirty (30) days of Defendant’s receipt of the Summons and Complaint on August 19,

2021.

        15.    Defendant is filing a Notice of Filing Notice of Removal in the Bexar County 150th

District Court contemporaneously with the filing of this Notice of Removal, as required by 28

U.S.C. § 1446(d). A true and correct copy of Defendants’ Notice of Filing Notice of Removal is

attached hereto as Exhibit 2.

        16.    Defendant will provide prompt written notice to Plaintiff that Defendant has filed

this Notice of Removal in accordance with 28 U.S.C. § 1446(d).

        WHEREFORE, Defendant respectfully requests that this Notice effect removal of the

above-captioned case from the Bexar County 150th District Court to this Court.




                                                 3

30079711v.1
              Case 5:21-cv-00865 Document 1 Filed 09/13/21 Page 4 of 5




                                          Respectfully submitted,

                                          /s/ Richard G. Garza
                                          Richard G. Garza
                                          Texas Bar No. 07737200
                                          rgarza@jw.com
                                          JACKSON WALKER, L.L.P.
                                          112 East Pecan Suite 2400
                                          San Antonio, TX 78205
                                          Tel: (210) 978-7734
                                          Fax: (210) 242-4606


                                          Attorney for Defendant NRP Investments, LLC




                                         4

30079711v.1
              Case 5:21-cv-00865 Document 1 Filed 09/13/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

        I certify that on September 13, 2021, I electronically filed the foregoing “Notice of

Removal.” All parties and counsel will receive service of this filing through the Court’s electronic

filing system and may access the filing through the Court’s system. I further certify that I have

served, by regular prepaid first class U.S. Mail and via email this same day, a copy of the foregoing

upon:

Damon M. Lake
323 E. Carson St. #8
San Antonio, Texas 78208
damon.lake29@gmail.com
Pro se Plaintiff

                                                  /s/ Richard G. Garza
                                                  Richard G. Garza




                                                 5

30079711v.1
